DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 and 17-19 in the reply filed on January 31, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search and examination burden for all four groups.  This is not found persuasive because search and examination burden is not a criterion for election/restriction requirement for national stage applications. Applicant argues that group II shares same features as group I thus group II should be rejoined upon allowance of the elected claims. In response, claim 8 will be rejoined and fully examined when the elected claims are found allowable as noted at pages 4-5 of the election/restriction requirement mailed on November 29, 2021.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are pending in the instant application. Claims 8-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-7 and 17-19 are under examination on the merits in the instant case.

Information Disclosure Statement


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings, see Figures 1(A) and 1(B), are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length and discloses “said”. Note that the abstract should be within the range of 50 to 150 words in length. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
The abstract is also objected to because the word “novel” is not descriptive of the invention. 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 28. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “a first sequence of the RNA oligomer hybridizes with an mRNA that is different from an mRNA for a second sequence of the RNA oligomer”. It is noted that the claims require “RNA oligomers” that are “at least two types of RNA oligomers”. Hence, there is insufficient antecedent basis for singular “the RNA oligomer” limitation in the claims. As such, it is unclear whether “the RNA oligomer” refers to only one of the plural “RNA oligomers” or whether the oligomer refers to all RNA oligomers. 
The instant claims recite “a first sequence of the RNA oligomer hybridizes with an mRNA that is different from an mRNA for a second sequence of the RNA oligomer”. The claims also recite “a second sequence that is the same as the first sequence”. Hence, the claims recite conflicting structural limitations regarding the first sequence and the second sequence such that the sequences are “different” and also “the same”. As such, the metes and bounds of the claimed subject matter cannot be clearly ascertained. 

Solely for compact prosecution purpose, the claimed structure will be interpreted in view of Figure 1(A). 
Claim 6 recites “the concentration of the mRNA becomes 1 g/mL to 10,000 g/mL” and the molar ratio “becomes 1:0.05 to 0.05:1.” The word “becomes” indicates a transition from one state to another. Further, the word confers constant changes, thereby rendering the metes and bounds of the claim indefinite. In addition, the claim fails to particularly point out and distinctly claim how each of the concentration and ratio “becomes” the recited limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
consisting of an mRNA encoding a target gene and RNA oligomers” is not adequately supported by Figure 1(A), which requires more than one mRNA. Note that the transitional phrase “consisting of” excludes any unrecited elements. See MPEP §2111.03. Now, note that Figure 1(A) depicts a plurality of mRNA strands/sequences, thereby disclosing “Inter mRNA hybridization”. In addition, it appears that the claimed “complex” cannot be formed if only a single mRNA sequence is present as claimed.
Further, it is noted that the linker that links two oligonucleotides appears essential for forming the complex as illustrated in Figure 1(A). Hence, the claimed structure reciting “a linker sequence of 0” nucleotide is not adequately described by Figure 1(A). 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed complex “consisting of” one mRNA sequence and a plurality of RNA oligomers at the time of filing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (Nanoscale, 2016, 8:17542-17550) in view of Lou et al. (US 2013/0023433 A1, applicant’s citation), Chávez et al. (Biosensors and Bioelectronics, 2010, 26:23-28), and Kataoka et al. (US 2017/0173182 A1, applicant’s citation). 
Stewart teaches making an RNA structure, wherein two longer RNA strands are bound by several shorter complementary RNA oligonucleotides whose termini are linked together. See the following structure copied from Figure 1A:

    PNG
    media_image1.png
    143
    403
    media_image1.png
    Greyscale

Stewart teaches that the above double-stranded RNA structure is “resilient to nuclease degradation” and can be delivered to cells for therapeutic purpose. See abstract. 
Stewart does not teach mRNA strands and the 10-mer polyadenine linker. Stewart also does not teach using a polymeric micelle carrier. 
Luo teaches the following nucleic acid structure in Figure 19A comprising a target nucleic acid (e.g., an mRNA) and “Z design” oligomers that hybridize to two nucleic acids, 

    PNG
    media_image2.png
    150
    476
    media_image2.png
    Greyscale

Chávez teaches that “a 10 adenine spacer (polyA)” attached at the terminus of an oligonucleotide is useful for “preventing potential interactions” between two linked structures that are linked and separated by the 10-mer polyA spacer. See page 24. 
Chávez teaches that the 10-mer polyA spacer also releases some “steric constraints” in the oligonucleotide thus “allows enough space to adopt the optimal conformation for binding.” See page 27.
Kataoka teaches that an “mRNA inclusion micelle” as a pharmaceutical carrier of an mRNA, which can provide therapy. See paragraphs 0071, 0122, and 0176. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an mRNA for “Sa” strands in Stewart’s Figure 1A and formulate an “mRNA inclusion micelle”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a serum stable, therapeutic mRNA composition that provides enhanced mRNA expression in cells, because it was an art-recognized goal to make an “mRNA inclusion micelle” that delivers mRNA into cells for therapy as taught by Kataoka, and because a plurality (e.g., two) of mRNAs would have been considered to provide a greater, enhanced mRNA expression compared to only one mRNA in an “mRNA inclusion micelle”, and because the double-stranded structure wherein two RNA strands are hybridized and stabilized against each other via multiple short oligomer structures was known to 
Accordingly, claims 1-5, 7, and 17-19 taken as a whole and as interpreted in view of Figure 1(A) of the instant application as noted above would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of copending Application No. 16/473,535 in view of Stewart et al. (Nanoscale, 2016, 8:17542-17550), Lou et al. (US Biosensors and Bioelectronics, 2010, 26:23-28), and Kataoka et al. (US 2017/0173182 A1, applicant’s citation).
Note that this provisional rejection will change to a non-provisional rejection once the issue fee is paid in the ‘535 application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims as ambiguously and generically written appear to be anticipated and encompassed by the ‘535 claims drawn to an mRNA vaccine comprising hybridizing RNA oligomers and an mRNA to which the oligomers are hybridized. Alternatively, the instant claims as ambiguously and generically written appear to be an obvious variation of the ‘535 claims drawn to an mRNA vaccine in view of the combined teachings of Stewart, Lou, Chávez, and Kataoka as explained in the §103 rejection above, which is fully incorporated by reference herein.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANA H SHIN/Primary Examiner, Art Unit 1635